Case: 10-40537 Document: 00511450557 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 10-40537
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

REGIMIA MEJIA MERCEDES, true name Remigio Mejia-Mercedes,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 5:10-CR-32-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Regimia Mejia
Mercedes has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mejia Mercedes has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40537 Document: 00511450557 Page: 2 Date Filed: 04/19/2011

                               No. 10-40537

is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2